PER CURIAM.
We are of the that the defendant herein, by reason of its letters of February 4 and 5, 1904, written to each of the plaintiffs in these cases, holding out to them the reasonable inference that these claims would be adjusted, waived the limitation imposed by the terms of its policy as to the time within which suit must be brought, and is estopped from setting up such clause in the policy as a bar to these actions.
Judgments affirmed, with costs.

 1. See Insurance, vol. 28, Cent. Dig. §§ 1551, 1553,